DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 1/22/2019 and 2/19/2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 12/22/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 1-3, 5, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Iritsuki et al (US 20150079495 A1).
Regarding claim 1, Iritsuki discloses a fuel cell (A1) comprising at least one membrane-electrode assembly (50) having a first electrode (52) and a second electrode (53) which are separated from one another by a membrane (51), and at least one bipolar plate (70).
Iritsuki teaches that a pair of separators (70, 70) is disposed on both sides of the membrane electrode assembly (50) to form respective gas flowing areas (Ɛ) where are hydrogen-containing gas and oxygen-containing gas flow. 
	Iritsuki teaches a distribution unit comprising an electrically conductive porous substrates(80) in at least one of the gas flowing areas (Ɛ). The electrically conductive porous substrates (80) include folded portions (80a) (raised regions) that are folded in a corrugated shape and touch the electrodes (52, 53). The electrically conductive porous substrates (80) may be made of a material having a flexural (tensile) strength of 10 MPa or more, such as a knitted or weaved mesh, a mesh of bonded threads, a porous plate and an expanded metal [Fig. 1-4; paragraph 0034-0044].

Regarding claim 2, Iritsuki teaches that the electrically conductive porous substrates (80) may be made of a material having a flexural (tensile) strength of 10 MPa 
Regarding claim 3, Iritsuki teaches that the electrically conductive porous substrates (80) include folded portions (80a) (raised regions) that are folded in a corrugated shape and touch the electrodes (52, 53) [Fig. 4].
Regarding claim 5, Iritsuki teaches that the raised regions (80a) of the electrically conductive porous substrates (80) extend parallel to a flow direction of the fuel or of the oxidant [Fig. 4].
Regarding claim 7, Iritsuki teaches that the electrically conductive porous substrates (80) has local elevations which form the raised regions (80a)  [Fig. 4].
Regarding claim 10, Iritsuki teaches that  the distribution unit may comprise two electrically conductive porous substrates (80, 110) which are stacked on top of one another, with the raised regions  being offset relative to one another [Fig. 9; paragraph 0043-0044, 0055].

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iritsuki et al (US 20150079495 A1) as applied in claim 7 and further in view of Blanchet et al (US 20100009233 A1).
Regarding claim 8, Iritsuki remains silent that the raised regions (80a) of the woven fabric (80) have the shape of a frustum of a cone or the shape of a hemisphere. However, Blanchet teaches a formed metal sheet (102) placed between a flat bipolar plate and the gas diffusion layer (104). Blanchet teaches that the shape of the formed metal sheet (102) can be in the shape of a frustum of a cone or the shape of a hemisphere [Fig. 1A-1E, 2A; paragraph 0030-0032]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of conducting component shape in order to have improved contact area of the raised region.
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iritsuki et al (US 20150079495 A1) as applied in claim 1 and further in view of Warrier et al (US 20100129731 A1).
Regarding claim 9, Iritsuki remains silent that the electrically conductive porous substrates (80) comprises two different types of fibers. However, Warrier teaches an interconnector for a fuel cell wherein a folded wire mesh is produced from two different materials in order to have a fuel cell stacks of high performance and high stability or durability [Abstract; Fig. 6; paragraph 0012-0013. 0043-0044; claim1]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of two different material for the conducting substrate/distribution unit in order to have high performance and high stability or durability of the fuel cell.

Allowable Subject Matter
13.	Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4: the prior art of record does not anticipate or suggest or render obvious the fuel cell with the combination of structural element as claimed, including the raised regions of the woven fabric extend at right angles to a flow direction of the fuel or of the oxidant.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723